Case 3:17-cv-02183-MEM Document 47 Filed 06/14/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183

 

MOTION TO EXTEND DEADLINE FOR EXPORT REPORTS
NOW COMES, the Plaintiff, Robert Stoud, by and through his counsel, and
in support of this motion, avers as follows:

1. Pursuant to an Order dated April 17, 2019 (Doc. 43) entered by this
Honorable Court, expert reports are due from the Plaintiff on or before June
17, 2019; from the Defendant on or before August 2, 2019;
supplementations, if any, by the Plaintiff on or before September 3, 2019
and by Defendant on or before October 4, 2019.

2. The undersigned retained Patricia Staples, an HR expert, from C3 Group and
met with her over a month ago.

3. On June 13, 2019, Ms. Staples contacted the undersigned and requested a
two week extension to deliver her report due to unforeseen circumstances on

her part.

 
Case 3:17-cv-02183-MEM Document 47 Filed 06/14/19 Page 2 of 4

4. The Plaintiff is seeking to extend the deadlines for expert reports by two

weeks.

5. The requested extension will not unreasonably delay trial.

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court

extend the deadlines for expert reports.

Date: June 14, 2019

Respectfully Submitted:

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
Bar I.D. # PA 49625

gemk@mkpvlaw.com

/s/ Christopher J. Szewezyk, Esquire
Bar L.D. # PA 306689
cijs@mkpvlaw.com

Mazzoni, Karam, Petorak, and
Valvano

321 Spruce Street

Suite 201

Scranton, PA 18503

P: (570) 348-0776

F: (570) 348-2755
Case 3:17-cv-02183-MEM Document 47 Filed 06/14/19 Page 3 of 4

CERTIFICATE OF CONCURRENCE

The undersigned hereby certifies that on June 14, 2019, he contacted A.
James Hailstone, Esquire requesting concurrence in the foregoing motion. As of

the time of this filing, the undersigned has not yet received a response.

|

|

:

|

|

/s/ Christopher J. Szewezyk, Esquire
Christopher J. Szewczyk, Esquire
Mazzoni, Karam, Petorak, and
Valvano
321 Spruce Street
Suite 201 }
Scranton, PA 18503
(570) 348-0776
|

Dated: June 14, 2019

j
|
|
|

 
Case 3:17-cv-02183-MEM Document 47 Filed 06/14/19 Page 4 of 4

CERTIFICATE OF SERVICE

I, Gerard M. Karam, Esquire, hereby certify that I have served a true and
correct copy of the foregoing document via electronic service/ECF system on the

14th day of June, 2019.

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
